          Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 1 of 14


   Frank S. Hedin
 1 fhedin@hedinhall.com
   HEDIN HALL LLP
 2 1395 Brickell Avenue, Suite 1140
   Miami, Florida 33131
 3 Telephone: + 1 (305) 357-2107
   Facsimile: + 1 (305) 200-8801
 4
   Philip L. Fraietta
 5 pfraietta@bursor.com
   BURSOR & FISHER, P.A.
 6 888 Seventh Avenue
   New York, New York 10019
 7 Telephone: + 1 (646) 837-7150
   Facsimile: + 1 (212) 989-9163
 8
   Counsel for Plaintiff and the Putative Class
 9

10                          UNITED STATES DISTRICT COURT
11                                 DISTRICT OF ARIZONA
12
   SUE CURRAN, individually and on                  Case No. _______________
13 behalf of all others similarly situated,

14          Plaintiff,                              CLASS ACTION

15 v.
                                                    CLASS ACTION COMPLAINT
16 JETSET MAGAZINE, LLC; and TDX
   INVESTMENTS, LLC,
17
          Defendants.
18
          Plaintiff Sue Curran, individually and on behalf of all others similarly situated,
19
   complains and alleges as follows based on personal knowledge as to herself, on the
20
   investigation of her counsel, and on information and belief as to all other matters.
21
   Plaintiff believes that substantial evidentiary support exists for the allegations set forth
22
   in this complaint, and that a reasonable opportunity for discovery will reveal such
23
   evidence.
24

25    CLASS ACTION COMPLAINT                               Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 2 of 14



 1                                 NATURE OF ACTION

 2         1.    Plaintiff brings this Class Action Complaint for legal and equitable

 3 remedies resulting from the illegal actions of Jetset Magazine, LLC and TDX

 4 Investments, LLC in sending automated text message advertisements to her cellular

 5 telephone and the cellular telephones of numerous other individuals across the country,

 6 in clear violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

 7 (“TCPA”).

 8                             JURISDICTION AND VENUE

 9         2.    The Court has subject-matter jurisdiction over this action pursuant to 28

10 U.S.C. § 1331 and 47 U.S.C. § 227.

11         3.    Personal jurisdiction and venue are proper because Defendants maintain

12 their principal place of business in this District and sent the subject text messages from

13 within this District, via a telephone number assigned an area code (480) that

14 corresponds to distinct geographic locations in this District.
15                                         PARTIES

16         4.    Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

17 Plaintiff is, and at all times mentioned herein was, a resident and citizen of Ormond

18 Beach, Florida.

19         5.    Defendants Jetset Magazine, LLC and TDX Investments, LLC (together

20 hereinafter, “Defendant”) collectively own and publish (from their principal place of

21 business in Scottsdale, Arizona) “Jetset Magazine,” an American lifestyle magazine

22 aimed at those with an affluent lifestyle. Jetset Magazine is available as a quarterly

23 print magazine and is distributed in private jets, private yachts, private jet terminals,

24

25    CLASS ACTION COMPLAINT                    2         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 3 of 14



 1 yacht carriers, exclusive resorts, and events around the world. Each year, Defendant

 2 selects a “Miss Jetset” model to grace the cover of an issue of Jetset Magazine. Jetset

 3 Magazine, LLC and TDX Investments, LLC are each organized and incorporated under

 4 the laws of Florida and each maintain, and at all times mentioned herein maintained,

 5 their principal place of business in Scottsdale, Arizona. Defendant is a “person” as

 6 defined by 47 U.S.C. § 153(39).

 7          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 8        6.     In 1991, faced with a national outcry over the volume of robocalls being

 9 received by American consumers, Congress enacted the TCPA to address certain abuse

10 telecommunications practices.

11        7.     The TCPA prohibits, inter alia, making any telephone call to a cellular

12 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing

13 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

14 consent” of the party called. The TCPA further provides that any text message
15 constituting an “advertisement” or “telemarketing” message within the meaning of the

16 TCPA requires the sender to acquire the recipient’s “prior express written consent”

17 before initiating such a message via an autodialer.

18        8.     According to findings by the Federal Communication Commission

19 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

20 autodialed calls and text messages are prohibited because receiving them is a greater

21 nuisance and more invasive than receiving live or manually dialed telephone

22 solicitations. The FCC also recognized that wireless customers are charged for such

23 incoming calls and texts whether they pay in advance or after the minutes are used.

24

25    CLASS ACTION COMPLAINT                  3          Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 4 of 14



 1 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

 2 calls and texts transmitted to such devices via an autodialer are distracting and

 3 aggravating to their recipients and intrude upon their recipients’ seclusion.

 4         9.     To state a cause of action for violation of the TCPA, a plaintiff need only

 5 set forth allegations demonstrating that the defendant “called a number assigned to a

 6 cellular telephone service using an automatic dialing system or prerecorded voice.”

 7 Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d,

 8 755 F.3d 1265 (11th Cir. 2014).
 9               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

10         10.    Plaintiff was at all times mentioned herein the subscriber or customary

11 user of the cellular telephone number (401) ***-7353 (the “7353 Number”). The 7353
12 Number is, and at all times mentioned herein was, assigned to a cellular telephone

13 service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

14         11.    During the preceding four years, Defendant transmitted, by itself or

15 through an intermediary or intermediaries, at least one text message to Plaintiff’s 7353

16 Number and at least one text message (that was identical to or substantially the same

17 as those received by Plaintiff) to each member of the putative Class. All of the subject

18 text messages sent to Plaintiff and the members of the putative Class constituted

19 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its

20 implementing regulations because each such message was aimed at promoting the

21 commercial availability of Defendant’s products and services (including its Jetset

22 Magazine and its “Miss Jetset” modeling competition), such as but not limited to by

23 soliciting the uploading of photographs to be used in connection with (and for the

24

25    CLASS ACTION COMPLAINT                    4         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 5 of 14



 1 purpose of monetizing) the “Miss Jetset” program, and ultimately deriving profit from

 2 the commercial availability of such products and services.

 3        12.    All of the subject text messages received by Plaintiff and the members of

 4 the putative Class were transmitted by or on behalf of Defendant without the requisite

 5 prior “express written consent” of Plaintiff or any member of the putative Class.

 6        13.    For example, on or about January 10, 2020, Defendant transmitted or

 7 caused to be transmitted, by itself or through an intermediary or intermediaries, and

 8 without Plaintiff’s prior “express written consent,” a text message to the 7353 Number
 9 that stated as follows:

10               Jetset: We still need your modeling photos for consideration,
                 upload      them       here:   https://jetsetmag.com/model-
11               search/registration/cont/QhAkXqqW5DDHpU4t
12 The link in the above-depicted text message redirected to a website operated and

13 maintained by or on behalf of Defendant, where Defendant advertises and sells its

14 products and services to consumers for commercial profit.
15        14.    Each unsolicited text message sent by or on behalf of Defendant to

16 Plaintiff’s 7353 Number originated from the telephone number (480) 462-6175, which

17 is a dedicated telephone number leased or owned by or on behalf of Defendant that

18 Defendant uses to transmit text messages to consumers en masse, in an automated

19 fashion and without human intervention.

20        15.    Because Plaintiff’s cellular phone alerts her whenever she receives a text

21 message, each unsolicited text message transmitted by or on behalf of Defendant to

22 Plaintiff’s 7353 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s

23 seclusion upon receipt.

24

25    CLASS ACTION COMPLAINT                  5         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 6 of 14



 1         16.   All telephone contact by Defendant or affiliates, subsidiaries, or agents of

 2 Defendant to Plaintiff’s 7353 Number and to the numbers belonging to the unnamed

 3 Class members occurred using an “automatic telephone dialing system” as defined by

 4 47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an “automatic telephone

 5 dialing system” because all such text messages were sent from a dedicated telephone

 6 number used for the exclusive purpose of transmitting text messages to consumers en

 7 masse; because the subject text messages contained the same or substantially the same

 8 generic, pro forma content; because the dialing equipment utilized by or on behalf of
 9 Defendant to send such messages includes features substantially similar to a predictive

10 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

11 simultaneously (all without human intervention); and because the hardware and
12 software used by or on behalf of Defendant to make or initiate such messages have the

13 capacity to store, produce, and dial random or sequential numbers, and to receive and

14 store lists of telephone numbers, and to then dial such numbers, en masse, in an
15 automated fashion without human intervention.

16         17.   And indeed, Defendant actually transmitted the text messages at issue in

17 this case to Plaintiff and all other putative Class members in an automated fashion and

18 without human intervention, with hardware and software that received and stored

19 telephone numbers and then automatically dialed such numbers.

20         18.   Neither Plaintiff, nor any other member of the putative Class, provided

21 their prior “express written consent” to Defendant or any affiliate, subsidiary, or agent

22 of Defendant to transmit the subject text message advertisements to the 7353 Number

23

24

25    CLASS ACTION COMPLAINT                   6         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 7 of 14



 1 or to any other Class member’s cellular telephone number by means of an “automatic

 2 telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

 3         19.   None of Defendant’s text messages to the 7353 Number or to any putative

 4 Class member’s cellular telephone number was sent for an emergency purpose.

 5                                 CLASS ALLEGATIONS

 6         20.   Class Definition. Plaintiff brings this civil class action on behalf of herself

 7 individually and on behalf of all other similarly situated persons as a class action

 8 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to
 9 represent is comprised of and defined as follows:

10               All persons in the United States who, at any time between the
                 four years preceding the filing of this action and the present:
11
                 (1) subscribed to a cellular telephone service;
12
                 (2) received, at the telephone number assigned to such
13                   service, at least one text message promoting products or
                     services sent by or on behalf of Defendant using the same
14                   or substantially the same dialing technology that
                     Defendant used to transmit the subject text messages to
15                   Plaintiff; and
16               (3) for whom Defendant lacks any record establishing the
                     person’s provision of “express written consent” to receive
17                   such message(s) prior to the initiation of such message(s).
18         21.   Excluded from the class are Defendant, its officers and directors, members

19 of the immediate families of the foregoing, legal representatives, heirs, successors, or

20 assigns of the foregoing, and any entity in which Defendant has a controlling interest.

21         22.   Plaintiff reserves the right to modify the definition of the Class (or add

22 one or more subclasses) after further discovery.

23

24

25    CLASS ACTION COMPLAINT                    7          Civil Case No.: _____________
26
          Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 8 of 14



 1         23.    Plaintiff and all Class members have been impacted and harmed by the

 2 acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.

 3         24.    This Class Action Complaint seeks injunctive relief and monetary

 4 damages.

 5         25.    Defendant or any affiliates, subsidiaries, or agents of Defendant have

 6 acted on grounds generally applicable to the Class, thereby making final injunctive

 7 relief and corresponding declaratory relief with respect to the Class as a whole

 8 appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA
 9 violations complained of herein are substantially likely to continue in the future if an

10 injunction is not entered.

11         26.    This action may properly be brought and maintained as a class action

12 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

13 the numerosity, typicality, adequacy, commonality, predominance, and superiority

14 requirements.
15         27.    On application by Plaintiff’s counsel for class certification, Plaintiff may

16 also seek certification of subclasses in the interests of manageability, justice, or judicial

17 economy.

18         28.    Numerosity. The number of persons within the Class is substantial,

19 believed to amount to thousands of persons dispersed throughout the United States. It

20 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,

21 the size and relatively modest value of the claims of the individual members of the

22 Class renders joinder impractical. Accordingly, utilization of the class action

23

24

25    CLASS ACTION COMPLAINT                     8         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 9 of 14



 1 mechanism is the most economically feasible means of determining and adjudicating

 2 the merits of this litigation.

 3         29.    Typicality. Plaintiff received at least one text message from Defendant

 4 that originated from the telephone number (480) 462-6175, and Defendant lacks any

 5 record establishing Plaintiff’s prior “express written consent” to receive any such

 6 messages within the meaning of the TCPA. Consequently, the claims of Plaintiff are

 7 typical of the claims of the members of the Class, and Plaintiff’s interests are consistent

 8 with and not antagonistic to those of the other Class members she seeks to represent.
 9 Plaintiff and all members of the Class have been impacted by, and face continuing harm

10 arising out of, Defendant’s TCPA-violative misconduct as alleged herein.

11         30.    Adequacy. As the proposed Class representative, Plaintiff has no interests

12 adverse to or which conflict with the interests of the absent members of the Class, and

13 she is able to fairly and adequately represent and protect the interests of such a Class.

14 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised
15 by members of the Class and will vigorously pursue these claims. If necessary as the

16 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class

17 Action Complaint to modify the Class definition set forth above, add additional Class

18 representatives, or assert additional claims.

19         31.    Competency of Class Counsel. Plaintiff has retained and is represented

20 by experienced, qualified, and competent counsel committed to prosecuting this action.

21 Plaintiff’s counsel are experienced in handling complex class action claims, including

22 in particular claims brought under the TCPA (as well as other consumer protection and

23 data-privacy statutes).

24

25    CLASS ACTION COMPLAINT                    9         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 10 of 14



 1         32.      Commonality and Predominance. There are well-defined common

 2 questions of fact and law that exist as to all members of the Class and predominate over

 3 any questions affecting only individual members of the Class. These common legal

 4 and factual questions, which do not vary from Class member to Class member and may

 5 be determined without reference to the individual circumstances of any Class member,

 6 include (but are not limited to) the following:

 7               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

 8                  text message advertisements to Plaintiff’s and Class members’ cellular

 9                  telephones;

10               b) Whether such text messages were sent using an “automatic telephone

11                  dialing system”;

12               c) Whether Defendant can meet its burden to show that it (or any disclosed

13                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

14                  prior “express written consent” within the meaning of the TCPA to

15                  transmit the subject text messages to the recipients of such messages,

16                  assuming such an affirmative defense is timely raised;

17               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

18                  should be enjoined from engaging in such conduct in the future.

19         33.      Superiority. A class action is superior to other available methods for the

20 fair and efficient adjudication of this controversy because the prosecution of individual

21 litigation on behalf of each Class member is impracticable. Even if every member of

22 the Class could afford to pursue individual litigation, the court system could not;

23 multiple trials of the same factual issues would magnify the delay and expense to all

24

25    CLASS ACTION COMPLAINT                     10         Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 11 of 14



 1 parties and the court system. Individualized litigation would also present the potential

 2 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

 3 this action as a class action, with respect to some or all of the issues presented herein,

 4 presents few management difficulties, conserves the resources of the parties and the

 5 court system and protects the rights of each member of the Class. Plaintiff anticipates

 6 no difficulty in the management of this action as a class action. Class wide relief is

 7 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

 8 The interests of Class members in individually controlling the prosecution of separate
 9 claims is small because the statutory damages recoverable in an individual action for

10 violation of the TCPA are likewise relatively small. Management of these claims is

11 likely to present significantly fewer difficulties than are presented in many class actions
12 because the text messages at issue are all automated and because Defendant lacks any

13 record reflecting that it obtained the requisite consent from any Class member to be

14 sent such messages. Class members can be readily located and notified of this class
15 action by reference to Defendant’s records and, if necessary, the records of Defendant’s

16 affiliates, agents, or subsidiaries and cellular telephone providers.

17         34.    Additionally, the prosecution of separate actions by individual Class

18 members would create a risk of multiple adjudications with respect to them that would,

19 as a practical matter, be dispositive of the interests of other members of the Class who

20 are not parties to such adjudications, thereby substantially impairing or impeding the

21 ability of such nonparty Class members to protect their interests. The prosecution of

22 individual actions by Class members could also establish inconsistent results and/or

23 establish incompatible standards of conduct for Defendant.

24

25    CLASS ACTION COMPLAINT                    11        Civil Case No.: _____________
26
         Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 12 of 14



 1                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
 2                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
 3
           35.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
 4
     Action Complaint as if fully stated herein.
 5
           36.    Plaintiff and each member of the Class received at least one text message
 6
     sent by or on behalf of Defendant during the class period. All such messages sent to
 7
     Plaintiff and the members of the proposed Class promoted or encouraged the sale of
 8
     Defendant’s goods or services or the commercial availability of goods or services sold
 9
     by Defendant; consequently, all such messages constituted “advertising” or
10
     “telemarketing” material within the meaning of the TCPA and its implementing
11
     regulations. Additionally, all such messages were sent via the same dialing technology,
12
     which qualified as an ATDS within the meaning of the TCPA, as evidenced by the
13
     generic nature of the text messages, the use of a dedicated telephone number to transmit
14
     each such message, and the capacities, capabilities, and features of the dialing
15
     technology at issue, as alleged above.
16
           37.    Neither Plaintiff nor any other member of the Class provided Defendant
17
     his or her prior “express written consent” within the meaning of the TCPA to receive
18
     the autodialed text message advertisements at issue in this case.
19
           38.    Defendant’s use of an ATDS to transmit the subject text message
20
     advertisements to telephone numbers assigned to a cellular telephone service, including
21
     to Plaintiff’s 7353 Number and the numbers of all members of the proposed Class,
22
     absent the requisite prior “express written consent,” as set forth above, constituted
23

24

25    CLASS ACTION COMPLAINT                   12         Civil Case No.: _____________
26
        Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 13 of 14



 1 violations of the TCPA by Defendant, including but not limited to violations of 47

 2 U.S.C. § 227(b)(1)(A)(iii).

 3        39.    Plaintiff and all Class members are entitled to, and do seek, an award of

 4 $500.00 in statutory damages for each such violation of the TCPA committed by or on

 5 behalf of Defendant (or $1,500.00 for any such violations committed willfully or

 6 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 7        40.    Plaintiff, individually and on behalf of the putative Class, seeks an award

 8 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil
 9 Procedure 23.

10                                PRAYER FOR RELIEF

11        WHEREFORE, Plaintiff Sue Curran prays for relief and judgment in favor of

12 herself and the Class as follows:

13        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

14 TCPA in the future;
15        B.     Statutory damages of $500.00 for herself and each Class member for each

16 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

17 violation to the extent committed willfully or knowingly);

18        C.     An Order certifying this action to be a proper class action pursuant to

19 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

20 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

21 representative of the Class, and appointing the attorneys representing Plaintiff as

22 counsel for the Class; and

23

24

25    CLASS ACTION COMPLAINT                   13        Civil Case No.: _____________
26
        Case 2:20-cv-00391-MTL Document 1 Filed 02/23/20 Page 14 of 14



 1        D.    An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

 2 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

 3 Procedure 23.

 4                             DEMAND FOR JURY TRIAL

 5        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

 6 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

 7 triable.

 8 Dated: February 23, 2020                HEDIN HALL LLP
 9                                         By:      /s/ Frank S. Hedin             .
                                                        Frank S. Hedin
10
                                           Frank S. Hedin*
11                                         fhedin@hedinhall.com
                                           HEDIN HALL LLP
12                                         1395 Brickell Avenue, Suite 1140
                                           Miami, Florida 33131
13                                         Telephone: + 1 (305) 357-2107
                                           Facsimile: + 1 (305) 200-8801
14
                                           Philip L. Fraietta*
15                                         pfraietta@bursor.com
                                           BURSOR & FISHER, P.A.
16                                         888 Seventh Avenue
                                           New York, New York 10019
17                                         Telephone: + 1 (646) 837-7150
                                           Facsimile: + 1 (212) 989-9163
18
                                           * Pro Hac Vice Application Forthcoming
19
                                           Counsel for Plaintiff and the Putative Class
20

21

22

23

24

25   CLASS ACTION COMPLAINT                    14         Civil Case No.: _____________
26
